Case 19-34054-sgj11 Doc 1756 Filed 01/15/21            Entered 01/15/21 16:36:52       Page 1 of 3



D. Michael Lynn
State Bar I.D. No. 12736500
John Y. Bonds, III
State Bar I.D. No. 02589100
John T. Wilson, IV
State Bar I.D. No. 24033344
Bryan C. Assink
State Bar I.D. No. 24089009
BONDS ELLIS EPPICH SCHAFER JONES LLP
420 Throckmorton Street, Suite 1000
Fort Worth, Texas 76102
(817) 405-6900 telephone
(817) 405-6902 facsimile

ATTORNEYS FOR JAMES DONDERO

                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

IN RE:                       §
                             §
HIGHLAND CAPITAL MANAGEMENT, §                              Case No. 19-34054
L.P.,                        §
                             §
      Debtor.                §                              Chapter 11


             JAMES DONDERO’S JOINDER IN SUPPORT OF MOTION TO
               APPOINT EXAMINER PURSUANT TO 11 U.S.C. § 1104(C)

       James Dondero (“Dondero”), a creditor, indirect equity security holder, and party in

interest in the above-captioned bankruptcy case, hereby files this Joinder in support of the Motion

to Appoint Examiner Pursuant to 11 U.S.C. § 1104(c) [Docket No. 1745] (the “Motion”) filed by

The Dugaboy Investment Trust and The Get Good Trust (collectively, the “Movants”). In support

thereof, Dondero respectfully represents as follows:

       1.      For the reasons set forth in the Motion, Dondero believes that an Examiner should

be appointed in this case. There is a reasonable basis for a neutral, independent examiner to

investigate, among other things, the Debtor’s affairs and to ascertain the cause of the decline in




JAMES DONDERO’S JOINDER IN SUPPORT OF MOTION TO APPOINT AN EXAMINER                         PAGE 1
Case 19-34054-sgj11 Doc 1756 Filed 01/15/21            Entered 01/15/21 16:36:52       Page 2 of 3




value of Debtor’s assets since this case was filed. In addition, an Examiner may be helpful as a go

between for the various parties and may lead the parties to a global settlement.

       2.      Accordingly, Dondero hereby joins in and adopts in full, and hereby incorporates

by reference, the Motion and the arguments and authorities asserted by Movants therein.

                                         CONCLUSION

       For the reasons set forth above, Dondero respectfully requests that the Court grant the

Motion, appoint an independent examiner in this case, and provide Dondero and the Movants such

other and further relief to which they may be justly entitled.



Dated: January 15, 2021                       Respectfully submitted,

                                              /s/ D. Michael Lynn
                                              D. Michael Lynn
                                              State Bar I.D. No. 12736500
                                              John Y. Bonds, III
                                              State Bar I.D. No. 02589100
                                              John T. Wilson, IV
                                              State Bar I.D. No. 24033344
                                              Bryan C. Assink
                                              State Bar I.D. No. 24089009
                                              BONDS ELLIS EPPICH SCHAFER JONES LLP
                                              420 Throckmorton Street, Suite 1000
                                              Fort Worth, Texas 76102
                                              (817) 405-6900 telephone
                                              (817) 405-6902 facsimile
                                              Email: michael.lynn@bondsellis.com
                                              Email: john@bondsellis.com
                                              Email: john.wilson@bondsellis.com
                                              Email: bryan.assink@bondsellis.com

                                              ATTORNEYS FOR JAMES DONDERO




JAMES DONDERO’S JOINDER IN SUPPORT OF MOTION TO APPOINT AN EXAMINER                         PAGE 2
Case 19-34054-sgj11 Doc 1756 Filed 01/15/21           Entered 01/15/21 16:36:52         Page 3 of 3




                                CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that, on January 15, 2021, a true and correct copy of the
foregoing document was served via the Court’s CM/ECF system on counsel for the Debtor and on
all other parties requesting or consenting to such service in this case.

                                              /s/ Bryan C. Assink
                                              Bryan C. Assink




JAMES DONDERO’S JOINDER IN SUPPORT OF MOTION TO APPOINT AN EXAMINER                          PAGE 3
